As filed with the Securities and Exchange Commission on November 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments September 30, 2013 Shares Market Value Common Stocks - 78.7% $ (Cost $5,746,111) ACCOMMODATION AND FOOD SERVICES - 0.9% MGM MGM RESORTS INTERNATIONAL* RUTH RUTHS HOSPITALITY GROUP, INC. ADMINISTRATIVE AND SUPPORT - 0.3% WNS WNS HOLDINGS, LTD. - ADR* AGRICULTURE, FORESTRY, FISHING AND HUNTING - 0.4% PPC PILGRIM'S PRIDE CORP.* ARTS, ENTERTAINMENT, AND RECREATION - 0.4% BYD BOYD GAMING CORP.* CNTY CENTURY CASINOS, INC.* CONSTRUCTION - 0.2% XIN XINYUAN REAL ESTATE CO., LTD. - ADR EDUCATIONAL SERVICES - 0.4% CPLA CAPELLA EDUCATION CO.* FINANCE AND INSURANCE - 10.2% PVD ADMINISTRADORA DE FONDOS DE PENSIONES PROVIDA S.A. - ADR AEL AMERICAN EQUITY INVESTMENT LIFE HOLDING CO. AIG AMERICAN INTERNATIONAL GROUP, INC. BAC BANK OF AMERICA CORP. BRK/B BERKSHIRE HATHAWAY, INC. - CLASS B* BOFI BOFI HOLDING, INC.* CSWC CAPITAL SOUTHWEST CORP. CLMS CALAMOS ASSET MANAGEMENT, INC. - CLASS A CI CIGNA CORP. C CITIGROUP, INC. DHIL DIAMOND HILL INVESTMENT GROUP, INC. FBRC FBR & CO.* FNFG FIRST NIAGARA FINANCIAL GROUP, INC. GNW GENWORTH FINANCIAL, INC.* GCA GLOBAL CASH ACCESS HOLDINGS, INC.* HIG HARTFORD FINANCIAL SERVICES GROUP, INC. HCI HCI GROUP, INC. HTH HILLTOP HOLDINGS, INC.* JPM JPMORGAN CHASE & CO. L LOEWS CORP. MET METLIFE, INC. MS MORGAN STANLEY NOAH NOAH HOLDINGS, LTD. - ADR ORI OLD REPUBLIC INTERNATIONAL CORP. RDN RADIAN GROUP, INC. SNFCA SECURITY NATIONAL FINANCIAL CORP. - CLASS A* STC STEWART INFORMATION SERVICES CORP. TMK TORCHMARK CORP. UVE UNIVERSAL INSURANCE HOLDINGS, INC. USB US BANCORP VCBI VIRGINIA COMMERCE BANCORP, INC.* WFC WELLS FARGO & CO. HEALTH CARE AND SOCIAL ASSISTANCE - 18.8% ABT ABBOTT LABORATORIES AMRN AMARIN CORP PLC - ADR* CRTX CORNERSTONE THERAPEUTICS, INC.* DEPO DEPOMED, INC.* DVCR DIVERSICARE HEALTHCARE SERVICES, INC. FHCO FEMALE HEALTH CO. (THE) FVE FIVE STAR QUALITY CARE, INC.* HITK HI-TECH PHARMACAL CO., INC. IMUC IMMUNOCELLULAR THERAPEUTICS, LTD.* KERX KERYX BIOPHARMACEUTICALS, INC.* MGLN MAGELLAN HEALTH SERVICES, INC.* NKTR NEKTAR THERAPEUTICS* ONVO ORGANOVO HLDGS, INC.* PHMD PHOTOMEDEX, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* PRAN PRANA BIOTECHNOLOGY, LTD. - ADR* TRIB TRINITY BIOTECH PLC - ADR TROV TROVAGENE, INC.* USNA USANA HEALTH SCIENCES, INC.* INFORMATION - 8.8% EGHT 8X8, INC.* AKAM AKAMAI TECHNOLOGIES, INC.* ALSK ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.* ANSS ANSYS, INC.* AOL AOL, INC. T AT&T, INC. BBRY BLACKBERRY, LTD.* BCOR BLUCORA, INC.* BRCD BROCADE COMMUNICATIONS SYSTEMS, INC.* CAMP CALAMP CORP.* CHKP CHECK POINT SOFTWARE TECHNOLOGIES, LTD.* CTXS CITRIX SYSTEMS, INC.* DISH DISH NETWORK CORP. - CLASS A DLB DOLBY LABORATORIES, INC. - CLASS A IDCC INTERDIGITAL, INC. MCHX MARCHEX, INC. - CLASS B MSFT MICROSOFT CORP. MGAM MULTIMEDIA GAMES HOLDING CO, INC.* P PANDORA MEDIA, INC.* RP REALPAGE, INC.* RHT RED HAT, INC.* STRZA STARZ - CLASS A* TIVO TIVO, INC.* VOD VODAFONE GROUP PLC - ADR MANUFACTURING - 24.7% ACW ACCURIDE CORP.* ATVI ACTIVISION BLIZZARD, INC. APFC AMERICAN PACIFIC CORP.* AMSC AMERICAN SUPERCONDUCTOR CORP.* APEMY APERAM - ADR 60 AAPL APPLE, INC. CECE CECO ENVIRONMENTAL CORP. KO COCA COLA CO. (THE) CCE COCA COLA ENTERPRISES, INC. STZ CONSTELLATION BRANDS, INC. CLASS - A* COT COTT CORP. CVI CVR ENERGY, INC. DECK DECKERS OUTDOOR CORP.* DELL DELL, INC. DSWL DESWELL INDUSTRIES, INC. DOW DOW CHEMICAL CO. (THE) XLS EXELIS, INC. XOM EXXON MOBILE CORP. FMX FOMENTO ECONOMICO MEXICANO SAB DE CV - ADR FWLT FOSTER WHEELER AG* GRMN GARMIN, LTD. GY GENCORP, INC.* GE GENERAL ELECTRIC CO. GM GENERAL MOTORS CO.* GPK GRAPHIC PACKAGING HOLDING CO.* HALO HALOZYME THERAPEUTICS, INC.* HEI HEICO CORP. HPQ HEWLETT-PACKARD CO. HY HYSTER-YALE MATERIALS HANDLING, INC. ITW ILLINOIS TOOL WORKS, INC. IPHI INPHI CORP.* INTC INTEL CORP. IPAR INTER PARFUMS, INC. JAKK JAKKS PACIFIC, INC. JNJ JOHNSON & JOHNSON FSTR LB FOSTER CO. - CLASS A LSI LSI CORP. MAKO MAKO SURGICAL CORP.* MERC MERCER INTERNATIONAL, INC.* MEOH METHANEX CORP. MU MICRON TECHNOLOGY, INC.* MHK MOHAWK INDUSTRIES, INC.* MNST MONSTER BEVERAGE CORP.* NTZ NATUZZI SPA - ADR* NRTLQ NORTEL NETWORKS CORP.*1 12 0 OME OMEGA PROTEIN CORP.* OSK OSHKOSH CORP.* PRCP PERCEPTRON, INC. PWRD PERFECT WORLD CO., LTD. - ADR PLXS PLEXUS CORP.* QCOR QUESTCOR PHARMACEUTICALS, INC. SOL RENESOLA, LTD. - ADR* SNY SANOFI - ADR SWHC SMITH & WESSON HOLDING CORP.* S SPRINT CORP.* SWK STANLEY BLACK & DECKER, INC. RGR STURM, RUGER & CO., INC. SGYP SYNERGY PHARMACEUTICALS, INC.* TSO TESORO CORP. VLO VALERO ENERGY CORP. VECO VEECO INSTRUMENTS, INC.* MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 3.8% ANR ALPHA NATURAL RESOURCES, INC.* DVR CAL DIVE INTERNATIONAL, INC.* CLF CLIFFS NATURAL RESOURCES, INC. GTE GRAN TIERRA ENERGY, INC.* HNRG HALLADOR ENERGY COMPANY HAL HALLIBURTON CO. LUNMF LUNDIN MINING CORP.* NEM NEWMONT MINING CORP. NES NUVERRA ENVIRONMENTAL SOLUTIONS, INC.* OXY OCCIDENTAL PETROLEUM CORP. PZG PARAMOUNT GOLD AND SILVER CORP.* PBR PETROLEO BRASILEIRO SA - ADR RRC RANGE RESOURCES CORP. RVM REVETT MINERALS, INC.* XPL SOLITARIO EXPLORATION & ROYALTY CORP.* SYRG SYNERGY RESOURCES CORP.* TPLM TRIANGLE PETROLEUM CORP.* WFT WEATHERFORD INTERNATIONAL, LTD.* WG WILLBROS GROUP, INC.* OTHER SERVICES - 0.2% STNR STEINER LEISURE, LTD.* STEI STEWART ENTERPRISES, INC. - CLASS A PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 0.7% G GENPACT, LTD. GRVY GRAVITY CO., LTD. - ADR* ICFI ICF INTERNATIONAL, INC.* ICLR ICON PLC* SWI SOLARWINDS, INC.* SUTR SUTOR TECHNOLOGY GROUP, LTD.* REAL ESTATE AND RENTAL AND LEASING - 0.0% EJ E-HOUSE CHINA HOLDINGS, LTD. - ADR RETAIL TRADE - 2.6% ASNA ASCENA RETAIL GROUP, INC.* CENT CENTRAL GARDEN AND PET CO.* CONN CONN'S, INC.* CVS CVS CAREMARK CORP. GCO GENESCO, INC.* GES GUESS?, INC. JOSB JOS A BANK CLOTHIERS, INC.* PSMT PRICESMART, INC. SWY SAFEWAY, INC. SAH SONIC AUTOMOTIVE, INC. - CLASS A TJX TJX COS., INC. TA TRAVELCENTERS OF AMERICA, LLC.* WAG WALGREEN CO. WMT WAL-MART STORES, INC. TRANSPORTATION AND WAREHOUSING - 3.0% ASR GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV - ADR GSH GUANGSHEN RAILWAY CO., LTD. - ADR KSU KANSAS CITY SOUTHERN RJET REPUBLIC AIRWAYS HOLDINGS, INC.* SFL SHIP FINANCE INTERNATIONAL, LTD. 15 SKYW SKYWEST, INC. UNP UNION PACIFIC CORP. LCC US AIRWAYS GROUP, INC.* UTILITIES - 2.8% NGG NATIONAL GRID PLC - ADR SZYM SOLAZYME, INC.* WHOLESALE TRADE - 0.5% ESRX EXPRESS SCRIPTS HOLDING CO.* HWCC HOUSTON WIRE & CABLE CO. KAMN KAMAN CORP. XRX XEROX CORP. Preferred Stocks - 0.1% (Cost $6,789) MANUFACTURING - 0.1% ABV CIA DE BEBIDAS DAS AMERICAS - ADR PARTNERSHIPS & TRUST - 0.9% (Cost $76,724) FINANCE AND INSURANCE - 0.4% PEI PENNSYLVANIA REAL ESTATE INVESTMENT TRUST PCC PMC COMMERCIAL TRUST TELOZ TEL OFFSHORE TRUST* 90 MANUFACTURING - 0.2% CVRR CVR REFINING, L.P. REAL ESTATE AND RENTAL AND LEASING - 0.0% AVB AVALONBAY COMMUNITIES, INC. 3 UMH UMH PROPERTIES, INC. UTILITIES - 0.3% SGU STAR GAS PARTNERS, L.P. INVESTMENT COMPANIES - 7.4% (Cost $610,233) ERX DIREXION DAILY ENERGY BULL 3X SHARES* GDXJ MARKET VECTORS JUNIOR GOLD MINERS ETF SQQQ PROSHARES ULTRAPRO SHORT QQQ* DXD PROSHARES ULTRASHORT DOW30* MZZ PROSHARES ULTRASHORT MIDCAP400* SRS PROSHARES ULTRASHORT REAL ESTATE* TWM PROSHARES ULTRASHORT RUSSELL2000* SDS PROSHARES ULTRASHORT S&P500* YCS PROSHARES ULTRASHORT YEN* GLD SPDR GOLD SHARES* XIV VELOCITYSHARES DAILY INVERSE VIX SHORT TERM ETN* SHORT-TERM INVESTMENTS - 13.3% (Cost $1,114,958) DFDXX DAILY INCOME FUND - MONEY MARKET PORTFOLIO, 0.03% ^ TOTAL INVESTMENT SECURITIES - 100.4% (Cost $7,554,815) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.4%) ) NET ASSETS - 100.0% $ ADR -
